DETAILED ACTION

This action is in response to the amendment filed on 4/4/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 requires “the first tab has a base portion adhered to the top film and having a first width and a top portion extending from the base portion and away from the top film, the base portion having a second width, the first width being greater than the second width”. The specification (and including Figures 1-4 and Paragraph 0041) does not describe the first tab (e.g. 114) has a base portion adhered to the top film (108) and having a first width and a top portion extending from the base portion and away from the top film, the base portion having a second width, the first width being greater than the second width.
Claim 27 requires “the base portion is separable from the top portion”. The specification does not describe the base portion is separable from the top portion.
Claim 28 requires “the top portion of the first tab and the second tab do not overlap”. The specification does not describe the top portion of the first tab and the second tab do not overlap.
Claim 29 requires “the bottom portion of the first tab and the second tab overlap”. The specification does not describe the bottom portion of the first tab and the second tab overlap.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end" in line 4.  There is insufficient antecedent basis for this limitation in the claim, i.e. it is not clear is “the end” intended to be the end of the mobile device.
Claim 29 recites the limitation "the bottom portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-8, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (U.S. Patent Application Publication 2014/0041799).
Nam discloses a system capable of for protecting a mobile device, the system comprising: a screen protector (5, a protective layer) configured to be applied to a screen of the mobile device; a cap (1, 2 and 5b) configured to wrap around a front and a back of the mobile device at an end of the mobile device, terminate near the end (of the mobile device), and prevent movement of the mobile device relative to the screen protector; and a pivot strip (4) connecting the cap and the screen protector and being configured (e.g. by using the tape 3 to raise the protective film all the way up prior to peeling the bottom layer of the protective film see Paragraphs 0047 and 0048) to facilitate a pivoting of the screen protector relative to the cap and establish alignment of the screen protector with the screen of the mobile device (it being noted the claims are considered directed to an apparatus wherein a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim and if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus and the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114)) (Figures 1-4 and 8 and Paragraphs 0031-0036, 0047, and 0048).
Regarding claim 5, Nam teaches the cap is configured to receive a top end of the mobile device or a bottom end of the mobile device (Figures 3B and 8).
Regarding claim 6, Nam teaches the cap comprises a plurality of shoulders (i.e. the sides of 1, 2 between the uppermost and lowermost surface of 1, 2) configured to surround respective corners of the mobile device when the cap receives the mobile device (as shown in Figures 1-4 and 8).
Regarding claim 7, Nam teaches the cap comprises a base portion (i.e. the lowermost surface of 1,2) extending from the plurality of shoulders and configured to contact a back side of the mobile device (as shown in Figures 1-4 and 8).
Regarding claim 8, Nam teaches the pivot strip is removably coupled to the screen protector (Paragraph 0048).
Regarding claim 22, Nam teaches the base portion terminates near the end of the mobile device (as shown in Figures 3B and 8).

Claim Rejections - 35 USC § 103
Claims 9, 10, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of MacDonald et al. (U.S. Patent Application Publication 2017/0001364).
Nam is described above in full detail.  Nam teaches a bottom layer removably covering a bottom surface of the screen protector, the bottom layer configured to be removed prior to application of the screen protector to the mobile device (Paragraph 0047).  Nam does not expressly teach a top film.  It is known in the same art the system further comprises a top film (protective film 8020 or 9220) removably covering a top surface of the screen protector; and a bottom film (adhesive release liner 8240 or 9240) removably covering a bottom surface of the screen protector, the bottom film configured to be removed prior to application of the screen protector to the mobile device to protect the screen protector and adhesive prior to application as taught by MacDonald also further teaching (regarding claim 10) a first tab (8022 or 9122) coupled to the top film and a second tab (8042 or 9142) coupled to the bottom film, the second tab configured to be grasped by a user to remove the bottom film from the bottom surface of the screen protector, and the first tab (like the first tab 3 taught by Nam) is configured (at the free end thereof) to be grasped by the user to pivot the screen protector toward the mobile device and apply the screen protector to the mobile device, (regarding claim 24) wherein the pivot strip (8010 or 9110) is adhered to the top film, and (regarding claim 25) wherein the first tab is coupled to the top film along a width of the top film and extends from a widthwise edge of the top film (Figures 80-4 and 91-2 and Paragraphs 0389-0408 and 0418-0430).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system taught by Nam further comprises the top film, bottom film, first tab, and second tab as taught by MacDonald to protect the screen protector and adhesive prior to application.
Regarding claim 23, Nam does not expressly each the base portion defines a cutout configured to expose a camera of the mobile device wherein it is known in the same art the base portion (9293) defines a cutout of an aperture (9294) configured to expose and thereby accommodate a camera of the mobile device as taught by MacDonald (Figure 92 and Paragraph 0427).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the base portion taught by Nam defines a cutout of an aperture configured to expose and thereby accommodate a camera of the mobile device as taught by MacDonald.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nam and MacDonald as applied to claims 9, 10, and 23-25 above, and further in view of Napier (U.S. Patent 8,517,367).
Nam as modified by MacDonald above teach all of the limitations in claim 30 except for specifically wherein the second tab is coupled to the bottom film along a length of the bottom film and extends from a lengthwise edge of the bottom film wherein it is known in the same art a tab is coupled either along a length (Figure 2) or width (Figure 1) of a film as evidenced by Napier (Column 7, line 48 to Column 8, line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the second tab taught by Nam as modified by MacDonald is coupled to the bottom film along a length of the bottom film and extends from a lengthwise edge of the bottom film as a simple substation of one location for another to yield predictable results as evidenced by Napier.

Allowable Subject Matter
Claims 2-4 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a system for protecting a mobile device as claimed wherein the cap further comprises a pivot strip cutout configured to receive the pivot strip and allow the pivot strip to contact the mobile device when the screen protector is applied to the screen of the mobile device.



Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered.
In view of the amendments and new claims filed 4/4/22 the previous rejections set forth in the Office action mailed 12/3/21 are withdrawn.  The amended claims and new claims are fully addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746